Citation Nr: 0625785	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-28 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
1998, for the grant of a 60 percent rating for herniated 
nucleus pulposus, L5-S1 left, with shortening of left lower 
extremity (herein referred to as HNP).  

2.  Whether a March 1989 rating decision, which granted a 20 
percent rating for HNP, should be reversed or revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1973 and from November 1975 to August 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and October 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  A 20 percent rating was granted for HNP by the RO in a 
March 1989 rating decision.  The veteran did not appeal this 
decision.

2.  An informal claim for increased rating was received on 
April 8, 1998, and there is no evidence showing entitlement 
to a 60 percent rating prior to that date.  

3.  The March 1989 decision was reasonably supported by 
evidence then of record, and the record does not demonstrate 
that the RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of the 
claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
April 8, 1998, for a 60 percent rating for HNP, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The March 1989 rating decision did not constitute CUE and 
cannot be reversed or revised on the basis of CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1989 rating decision initially rated the veteran at 
20 percent, effective August 28, 1988 (the day after 
separation from service) for his service-connected HNP.  The 
veteran did not appeal that decision; consequently, that 
decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988).  In April 1998, the veteran 
requested increased ratings for unrelated claims, and an 
examination provided for these claims provided information 
pertaining to the veteran's HNP.  A VA spinal examination was 
provided, and a September 1998 rating decision granted 60 
percent for HNP, effective June 1, 1998.  The veteran 
disagreed with the effective date, and a May 2000 rating 
decision granted an effective date of April 8, 1998, the date 
the increased rating claims were received.  

The veteran seeks an effective date of August 28, 1988, for 
the 60 percent rating.  In conjunction with this claim, the 
veteran has alleged that he is entitled to an effective date 
earlier than that provided by the September 1998 decision and 
that the denial of a 60 percent rating in the March 1989 
decision was CUE.  

Duty to Notify and Assist

For the earlier effective date claim, the veteran was 
provided notice of the effective date regulations in the 
October 2003 rating decision.  Because an earlier effective 
date is not possible based on the evidence of record and the 
veteran has not alleged the existence of any outstanding 
evidence, the failure to provide notice prior to the initial 
adjudication is not prejudicial.  For this claim, the VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining all available medical records and providing a VA 
examination.   

As for the CUE claim, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002). 

Legal Analysis

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

As stated above, on April 8, 1998, the RO received the 
veteran's claim for increased ratings for several claims 
unrelated to this one.  Evidence obtained in conjunction with 
this claim pertained to the veteran's back, and the RO 
treated this evidence as an informal claim for an increased 
rating for the HNP, eventually backdating the effective date 
to the date the other claims were received, April 8, 1998.  
Prior to April 8, 1998, there is no evidence of a formal or 
informal claim for increased rating, or any evidence of an 
increase, for HNP, subsequent to the March 1989 decision.  
The March 1989 decision was final; therefore, April 8, 1998, 
is the earliest date permissible under the provisions of 38 
U.S.C. 5110(a) and 38 C.F.R. § 3.400 for the award of an 
increased rating for HNP.  

Thus, the only basis on which a 60 percent rating could be 
granted back to August 28, 1988, would be a determination 
that the RO committed CUE in the March 1989 rating decision.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  CUE is a very specific and rare kind of 
error of fact or law that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
Mere disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  In addition, allegations that the VA breached its 
duty to assist also cannot form a basis for CUE, nor can a 
non-specific claim of error.   

The veteran has argued that CUE was committed in the March 
1989 rating decision because his absence of ankle jerk was 
not considered when the rating was assigned.  The mere fact 
that evidence of the absence of ankle jerk was not mentioned 
in the rating decision does not mean it was not considered.  
See Hauck v. Nicholson, 403 F. 3d 1303 (Fed. Cir. 2005).  
Additionally, the assertion that the VA did not properly 
weigh or consider all relevant evidence, such as evidence of 
the absence of an ankle jerk, does not constitute a proper 
CUE claim.




At the time of March 1989 rating, a 60 percent rating under 
Diagnostic Code (DC) 5293 required pronounced intervertebral 
disc syndrome (IDS), with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  

Although the veteran's evidence of record at the time of the 
1989 decision includes evidence of the absence of ankle 
jerks, the decision to grant less than 60 percent was not 
CUE.  Absent ankle jerk is just one of several requirements 
for a 60 percent rating under DC 5293.  The veteran's service 
medical records and a February 1989 VA examination do not 
report findings of pronounced IDS with little intermittent 
relief or persistent symptoms compatible with sciatic 
neuropathy.  The only neurological abnormality listed in the 
1988 separation examination, or any annual examination, was 
decreased left ankle jerk, which was marked "NCD" or "not 
considered disabling."  Service medical records and the 1989 
VA examination record all report normal motor and sensory 
testing findings, full muscle strength and tone in the lower 
extremities, and the ability to heel-toe walk.  The February 
1989 VA examination indicated absent ankle jerks but the 
veteran's complaint was of occasional numbness in the left 
hip and leg.  A pronounced condition was not evident.  This 
evidence warrants the finding that CUE did not occur in the 
March 1989 decision.  

The evidence does not support finding that CUE occurred in 
the March 1989 decision or that an earlier effective date is 
warranted for the September 1998 decision; there is no 
evidence warranting a 60 percent rating prior to April 8, 
1998.  Consequently, the veteran's claims are denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an effective date prior to April 8, 1998, for 
a 60 percent rating for HNP is denied.

The request to reverse or revise on the basis of CUE the 
March 1989 RO decision that granted only 20 percent for HNP 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


